NO. 07-12-0022-CV
                             IN THE COURT OF APPEALS
                      FOR THE SEVENTH DISTRICT OF TEXAS
                                     AT AMARILLO
                                        PANEL C
                                      JULY 9, 2012
                           ___________________________
                                 GRADY R. MITCHELL,
                                                               Appellant
                                            v.


        POPAT PATEL, INDIVIDUALLY, A/K/A PAUL PATEL, KAMU PATEL,
    INDIVIDUALLY, SUNIL PATEL, INDIVIDUALLY, AND D/B/A SUPER 8 MOTEL,
                             AND ANAND, INC.,
                                                   Appellees
                       ___________________________
           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;
                  NO. 2009-547,914; HON. LES HATCH, PRESIDING
                          __________________________
                                 Order of Dismissal
                            __________________________
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Grady R. Mitchell filed a notice of appeal on January 20, 2012. We dismiss the

appeal. The clerk’s record was filed on March 16, 2012, a hearing record was filed on

April 19, 2012, and a supplemental clerk’s record was filed on April 26, 2012. No

reporter’s record was filed. Appellant’s brief was due on June 15, 2012. No brief was

filed by that date, so the Court notified appellant on June 18, 2012, that the due date for

the brief had lapsed, that the brief had not been filed, and that if it was not received by

June 28, 2012, the appeal would be dismissed for want of prosecution. To date, no
brief or motion to extend the deadline has been filed. On June 15, 2012, appellant filed

a letter stating that because of health issues and stress, he was unsure about

continuing the appeal.

       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                               Per Curiam




                                           2